 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    JOHNNY C. THOMAS,                                Case No. 1:16-cv-00524-DAD-EPG (PC)

11                       Plaintiff,                    ORDER DENYING MOTION TO HOLD
                                                       DEFENDANT IN CONTEMPT
12            v.
                                                       (ECF No. 84)
13    MARK KUO,

14                       Defendant.

15

16          Plaintiff, Johnny C. Thomas, is a state prisoner proceeding pro se and in forma pauperis

17   with this civil rights action filed pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s

18   motion for an order holding Defendant, Mark Kuo, in contempt. (ECF No. 84.)

19          In an order entered on October 3, 2018, the Court granted Plaintiff’s motions to reopen

20   discovery and to compel discovery. (ECF No. 72.) The Court ordered Defendant to serve his

21   responses to Plaintiff’s First Request for Production of Documents, dated April 30, 2018, and

22   Plaintiff’s Second Request for Production of Documents, dated May 22, 2018, along with

23   responsive documents, if any, within thirty days of entry of the Court’s order. (See id.)

24          On December 5, 2018, Plaintiff filed his motion seeking to hold Defendant in contempt

25   for failing to adequately respond to Plaintiff’s discovery requests, as ordered by the Court. After

26   determining that there was insufficient information in the record to determine whether Defendant

27   should be held in contempt, the Court directed Defendant to provide the Court with supplemental

28   information regarding its responses to Plaintiff’s discovery requests. (ECF No. 96.) Defendant


                                                       1
 1   provided some supplemental information but did not fully comply with the Court order requiring

 2   supplemental information. (ECF Nos. 99, 105.) The Court therefore issued a second order

 3   requiring Defendant to provide supplemental information. (ECF No. 105.) After Defendant

 4   responded to this second order, the Court provided Plaintiff with an opportunity to file a reply

 5   regarding Defendant’s supplemental information. (ECF No. 110).

 6          Plaintiff filed his reply on July 22, 2019. (ECF No. 114.) In his reply, Plaintiff contended

 7   that there was additional information responsive to the discovery requests that Defendant had not

 8   yet provided to him. (ECF No. 114.) The Court subsequently held a hearing at which the parties

 9   were provided the opportunity to provide the Court with argument regarding Plaintiff’s motion

10   for contempt. (ECF No. 124.)

11          As discussed during the contempt hearing, Defendant did not provide Plaintiff with

12   documents responsive to the discovery requests at issue until well after (six weeks after) the

13   deadline set by the Court in the order compelling Defendant to provide the discovery, and only

14   after Plaintiff filed the motion for contempt. In addition, during the hearing, Plaintiff indicated his

15   continuing belief that there were documents responsive to his discovery requests that Defendant

16   still had not disclosed. The Court therefore directed Defendant “to conduct an additional search

17   for any dental records, including Dental Authorization Review Committee records, regarding

18   Plaintiff that would have been available on a computer at the Dual Vocational Institution that

19   discuss the need or reason for further dental treatment for Plaintiff following the dental surgery at

20   issue in this case.” (ECF No. 124.) The Court took the motion for contempt under advisement

21   pending the filing by Defendant of a notice that he had complied with the Court’s order requiring

22   the additional search. (Id.) Defendant has now filed his notice of compliance. (ECF No. 128.)

23          As discussed during the contempt hearing, the Court is concerned with the manner in

24   which Defendant responded to Plaintiff’s discovery requests, and the timing of those responses—

25   six weeks after the deadline imposed by the Court and after Plaintiff filed a motion seeking to

26   hold Defendant in contempt. Although Defendant provided an explanation for the timing of his

27   responses, the timing of the responses combined with what has appeared to be resistance by

28   Defendant to provide Plaintiff with certain discovery raises concern. However, for the reasons


                                                        2
 1   stated on the record during the contempt hearing, and based on the supplemental search and

 2   information provided by Defendant, the Court finds that Defendant has sufficiently demonstrated

 3   that he has provided the available information responsive to Plaintiff’s discovery requests and that

 4   the delay was not due to any bad faith.

 5          Thus, for the reasons discussed in this order and on the record,

 6          IT IS ORDERED that Plaintiff’s motion for an order holding Defendant in contempt

 7   (ECF No. 84) is DENIED.

 8
     IT IS SO ORDERED.
 9

10      Dated:     August 27, 2019                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      3
